Title: From George Washington to William Heath, 4 March 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Philadelphia March 4 1782
                        
                        Your favor of the 20th Inst. with the several inclosures has been duly receivd.
                        I cannot but hope your decision respecting the soldiers under sentence for desertion will be attended with
                            beneficial consequences.
                        It is a fortunate circumstance that the Troops will be recoverd from the small Pox at so early a period as
                            will afford time for establishing discipline and making preparations for the Field before the opening of the Campaign—not
                            a moment should be lost in having the Recruits drilled & instructed in their duty as soon as they arrive &
                            in having the Corps as much collected and as perfectly disciplined as the state of the Service will admit. The former
                            discouragements and difficulties arising from the want of Cloathing I flatter myself will be removed and a new Stimulus
                            will therefore be given to the ambition of both officers & men—I wish it may also be impressed on them that the
                            Regiments being now on an equallity with respect to the Articles receivd of the public; whatever difference of appearance
                            there shall be discoverd in different Corps, must be owing to the superior attention of the Officers & Emulation
                            of the Men, in those Regts which shall be found to make the most Soldiers like appearances; and cannot fail to attract the
                            notice & applause of their Generals, as well as gain that just preference in the eyes of their Allies which must
                            be extremely flattering to them as Military Men.
                        To determine on the objections which Major General McDougall has made to the President & three of the
                            Members of the Court Martial appointed for his trial, recourse must be had to the precedent
                            established on a Similar occasion in the trial of General Arnold in which the validity of Challenges is ascertained. You
                            will be pleased therefore to apply to my recording Secretary Colo. Varick, in whose possession I believe the original
                            Paper is for a Copy of it that the present dispute may be decided upon the principles there laid down.
                        I inclose a line to Colo. Varick for that purpose. I am Dear Sir Your very humble Servant
                        
                            Go: Washington
                        
                        
                            P.S. I wish you to furnish Genl McDougall with Copies of such Returns & Official papers as may
                                be necessary in the Course of his trial—Your letter of the 24th is just come to hand.
                        

                    